Citation Nr: 1632658	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of frostbite injuries to the feet.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The appellant had a period of active duty for training with the National Guard from February 1980 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The appellant's notice of disagreement was received in September 2010.  A statement of the case was issued in December 2010, and a substantive appeal was received in January 2011.

In December 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his January 2011 VA Form 9 substantive appeal to the Board, the appellant requested that he be scheduled for a videoconference hearing before a Member of the Board at his local Regional Office (RO).  He was scheduled for a videoconference hearing in October 2011 but, due to a personal scheduling conflict, the appellant requested that his hearing be rescheduled.  The appellant was given a new hearing date in March 2012; however, he did not appear for that hearing.  A new hearing was scheduled for May 2012, for which the appellant did not appear.  

In August 2012, the appellant wrote to the Board a statement in which he asserts that he was supposed to have a hearing before the Board but he went to jail and has been there ever since.  He reported that he thought he would get out when he saw "the Board" (he might have been referring to the parole board) but that he did not.  He thought he would be in a halfway house in a month or two.

In December 2012, the Board remanded this case for development.  In the Introduction section, it noted that the appellant had been scheduled for multiple hearings but had failed to report.  The remand does not indicate that the Appellant had shown good cause (or any cause) for his failure to report.


In January 2013, the appellant sent a letter to VA stating the following:

I ... had a claim with [Veterans Affairs] over my hearing & frostbite [of my] feet.  It was May 24 or 28, 2012.  I got lock[ed] up May 19, 2012.  I wrote them a letter but got no response back.  The hearing was in Louisville on Market Street.  Could you get this to the right place?  I would like to get a response back from them.  I go back up July 2013.

[Punctuation and sentence capitalization added.]

The Board finds that the appellant has demonstrated good cause for his failure to report for the May 2012 hearing.  Specifically, he went to prison a few days prior to the hearing.  The Board also finds that the Veteran's January 2013 letter indicates a desire to have a new hearing scheduled, and that this request has not been revoked.  The Board will therefore remand this claim so that a videoconference hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Board videoconference hearing at his local RO.  Appropriate notification should be given to the appellant, and such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




